28 A.3d 991 (2011)
302 Conn. 934
Dolly ROMPREY et al.
v.
SAFECO INSURANCE COMPANY OF AMERICA.
Not in source.
Supreme Court of Connecticut.
Decided September 28, 2011.
Lisa J. Mainolfi, Milford, in support of the petition.
Andrew S. Turret, Wallingford, and Cara D. Joyce, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 129 Conn.App. 481, 21 A.3d 889, is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court properly ruled *992 that there was no genuine issue of material fact as to whether the tortfeasor was underinsured when the moving party conceded in its motion for summary judgment that this issue was in dispute?"